UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): April 25, 2007 FORTUNE INDUSTRIES, INC. (Exact name of registrant as specified in its charter) INDIANA (State of incorporation or organization) 0-19049 (Commission file number) 20-2803889 (I.R.S. Employer Identification No.) 6402 CORPORATE DRIVE INDIANAPOLIS, INDIANA 46278 (Address of principal executive offices) (317)532-1374 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On April 25, 2007, Fortune Industries, Inc. (the “Company”), received aletter from the American Stock Exchange (“Amex” or the “Exchange”) indicating that the Company is not in compliance with Section301 of the Amex Company Guide as a result of the Company’s issuance of 305,883 shares (the “Shares”) of the Company’s common stock related to the Company’s acquisition of Precision Employee Management, LLC, without prior listing approval from Amex.Section 301 provides that a listed company is not permitted to issue additional securities until the issuer has applied for and received approval to list such shares on the Exchange. The Company’s common stock is listed on the Exchange under the trading symbol “FFI”. On April 27, 2007, pursuant to Sections402 and 1009(j) of the Company Guide, the Company issued a press release reporting its receipt of the letter. A copy of the press release is attached hereto as Exhibit99.1. The Company is working with Amex to ensure that the Shares are properly listed with the Exchange. Item 9.01.Financial Statements and Exhibits. (d)Exhibits EXHIBIT # DESCRIPTION 99.1 Press Release, dated April 27, 2007 Signatures. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORTUNE INDUSTRIES, INC. Date: April 30, 2007 By: /s/ Amy Gallo Amy Gallo Chief Financial Officer
